DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAleer et al (US 4,018,222) in view of Keller (US 3,406,686).
Regarding claims 1 and 11, McAleer discloses a fluid delivery system for delivery of a fluid agent, the fluid delivery system comprising: an individual BFS vial 11 (regarding BFS specifically: this is a product-by-process limitation, see MPEP 2113, while McAleer doesn’t explicitly disclose the vial is a BFS vial, a BFS vial is indistinguishable from that disclosed by McAleer and thus not patentably distinct) containing a single dose of a fluid agent (Col.4 ll 35-38) and comprising a cylindrical neck 18; a fluid delivery hub 26; and an administration member 24 being coupled to the fluid delivery hub (fig 1).
While McAleer substantially discloses the invention as claimed, it does not disclose the cylindrical neck having at least one mating feature disposed on an exterior surface thereof, the fluid delivery hub defining an interior volume having one or more mating features disposed on an interior surface therein, nor each of the one or more mating features being coupled to a corresponding at least one mating feature of the BFS vial neck.
Keller discloses a fluid delivery system from a vial 22 comprising a cylindrical neck 38 having at least one mating feature 42, in the form of a radial flange, which couples to one or more mating features (radial channels 66a and 66b, fig 5a) disposed on an interior surface of fluid delivery hub 50 (Col.3 ll 43-47). These mating features define “unarmed” and “armed” positions and minimizes accidentally moving form one position to the other (Col.4 ll 23-27). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify McAller such that the cylindrical neck having at least one mating feature (in the form of a radial flange) disposed on an exterior surface thereof, the fluid delivery hub defining an interior volume having one or more mating features (in the form of radial channels) disposed on an interior surface therein, and each of the one or more mating features being coupled to a corresponding at least one mating feature of the BFS vial neck as taught by Keller to minimize the needle accidently moving from one position to the other.
Regarding claim 3, the administration member comprises a needle 24 for at least one of subcutaneous, intramuscular, intradermal, and intravenous injection of the fluid agent into a recipient (fig 1, needle is capable of breaking skin as per Col.4 ll 15 and 16).
Regarding claims 4-6, while McAleer substantially discloses the invention as claimed, it does not disclose specific needle lengths. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine an appropriate length for the needle for an intended vaccine and its intended injection site since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, wherein the administration member comprises a needle comprising a point on each end thereof (fig 1).  
Regarding claim 13, wherein the BFS vial comprises a fluid seal 20 that is integral to the BFS vial cylindrical neck (fig 2), and wherein the mating of the BFS vial with the fluid delivery hub positions one of the needle points to pierce the fluid seal of the BFS vial (fig 3).  
Regarding claim 14, further comprising: a safety cap 14 coupled to the fluid delivery hub such that it shields a distal point of the administration member (fig 2).  
Regarding claim 15, wherein axial force applied to the safety cap causes a proximate point of the administration member to pierce a fluid seal of the cylindrical neck of the BFS vial (fig 3).
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAleer et al (US 4,018,222) in view of Keller (US 3,406,686) and Dalal et al (US 2016/0022541).
Regarding claims 7-10, while McAleer substantially discloses the invention as claimed, it does not disclose wherein the BFS vial comprises an electronic device storing data descriptive of the fluid agent, wherein the electronic device comprises a Near-Field-Communication (NFC) device, wherein the NFC device is operable to facilitate processing of data defining the geographical movement of the BFS vial, nor wherein the NFC device is operable to facilitate processing of data that allows a verification that the BFS vial is authorized for administration to a particular recipient. 
Dalal discloses a system and method for secure medication dispensing which includes vial 30 (¶153 and ¶183) which has information label area 350 which is an electronic device storing data descriptive of the fluid agent (¶153) which includes a NFC device 350 (¶153). The NFC device is operable to facilitate processing of data defining the geographical movement of the BFS vial (“facilitate” is a broad description, the mere reading of the NFC device and its registration in a reading device which records where it read the NFC may be considered “facilitating” processing of data defining the geographical movement of the BFS vial; regardless, see ¶399 of Dalal). The NFC device is also operable to facilitate processing of data that allows verification that the BFS vial is authorized for administration to a particular recipient (similar the geographical movement limitation, “facilitate” is a broad description, the mere reading of the NFC device and its registration in a reading device which records the data which includes dosage data and compares it to appropriate data may be considered “facilitating” processing of data that allows a verification that the BFS vial is authorized for administration to a particular patient; regardless, see ¶183 of Dalal). Such tracking assists in compliance and adherence with a prescribed medication schedule (¶4 of Dalal).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the vial of McAleer such that the BFS vial comprises an electronic device storing data descriptive of the fluid agent, wherein the electronic device comprises a Near-Field-Communication (NFC) device, wherein the NFC device is operable to facilitate processing of data defining the geographical movement of the BFS vial, and wherein the NFC device is operable to facilitate processing of data that allows a verification that the BFS vial is authorized for administration to a particular recipient as taught by Dalal to assist in compliance and adherence with administering the medication. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/127,593. The independent claim 1 is a broader version of co-pending independent claim 1, the dependent claims are obvious in view of the co-pending dependent claims alone or the co-pending claims in view of McAleer et al (US 4,018,222), Keller (US 3,406,686) and Dalal et al (US 2016/0022541).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783